Citation Nr: 1224809	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic gastrointestinal disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had failed to appear for a hearing in July 2010.  This matter was remanded in October 2010 for further development.  At that time, the Board granted service connection for low back disability and decided the rating for bilateral pes planus which had been on appeal.  The Board had remanded the issue of service connection for bilateral hip/thigh disability to the RO in October 2010, but the RO subsequently granted service connection for bilateral hip disabilities, to include thigh pains, in December 2011, and so those issues are no longer on appeal.  


FINDING OF FACT

The Veteran's current chronic constipation disability is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for chronic constipation disability are met.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim is being granted in full, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran complained of stomach bloating and swelling for 2 weeks in May 2002.  The assessment was flatus.  In July 2004, the Veteran reported a recent decrease in bowel frequency, but no diarrhea, and constipation not alternating with diarrhea.  She reportedly had had insufficient water consumption of less than 8 ounces per day.  The assessment was constipation.  Increased water, Metamucil, and Colace were prescribed.  

The Veteran claimed service connection for bowel movement irregularity in October 2004, indicating that it had its onset in July 2004.  

On VA examination in January 2005, the Veteran indicated that she had had chronic constipation since 2004.  She stated that all of her bowel movements are very hard and difficult to evacuate and are accompanied by rectal pain, abdominal cramping, and bright red blood per rectum.  She had been placed on a high fiber diet and Metamucil.  It did soften her stools some and helped some with the pain but as soon as she stopped taking the Metamucil, she resumed having her hard stools accompanied by pain and bright rectal bleeding.  On examination, the Veteran's bowel sounds were normal and her abdomen was soft, nontender, and nondistended, and it had no masses or organomegaly.  The impression was chronic constipation by history, with accompanying bright red blood per rectum and pain on bowel movements.  It was felt that the Veteran most likely suffered from irritable bowel syndrome with a primary component of constipation.  It was felt that the bleeding was probably secondary to an anal fissure which commonly occurs in people who have passage of very hard bowel movements.  There was no evidence of external hemorrhoids.  

On VA evaluation in February 2006, the Veteran complained of constipation.  

On VA examination in August 2006, the Veteran stated that she drinks a lot of water now, but that she has constipation with 2-3 bowel movements per week.  The diagnosis was chronic constipation; with a history of functional constipation with inadequate fluid intake.  

On VA examination in November 2010, the Veteran reported that she had been told that bloating she had had in service was due to lack of bowel movement for several weeks.  She reported that her constipation was unchanged.  It was noted that constipation had been treated in July 2004 with Metamucil and Colace. A barium enema of the Veteran's colon in April 2007 was noted to have been normal.  After evaluating the Veteran, the examiner felt that she had constipation currently which was at least as likely as not caused by or a result of the constipation she had in service.  The examiner indicated that constipation can be a chronic condition.  In January 2012, the examiner addended the examination report by indicating that situations like military training with infrequent bathroom breaks and inadequate hydration, and loss of bodily fluids due to military activity, can lead to constipation, and that the Veteran's constipation had begun while the Veteran was on active duty.  In April 2012, the examiner indicated that the Veteran's chronic constipation was a separate and distinct disability for the Veteran.  Her service-connected gastroesophageal reflux disease was not known to cause constipation per review of medical literature, and a diagnosis of irritable bowel syndrome was not established.  

Based on the evidence, the Board concludes that service connection is warranted for the Veteran's chronic constipation.  The evidence shows that she was treated for constipation in service, and that she has chronic constipation now that is likely related to service.  She has indicated that it has continued since service, and the Board does not question this, particularly since she filed her claim shortly after service and has repeatedly indicated since then that her constipation has continued since service.  Her examiner in 2010-2012 has indicated that her chronic constipation is a disability for the Veteran, and that it is likely related to service, as it can be a chronic condition and because situations like training with infrequent bathroom breaks, inadequate hydration, and loss of bodily fluids due to military activity can lead to it.  

In sum, the competent evidence of record shows that the Veteran's constipation is a separate chronic disability which is causally related to her active duty service.  As such, service connection is warranted.


ORDER

Service connection for chronic constipation disability is warranted.  The appeal is granted  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


